



COURT OF APPEAL FOR ONTARIO

CITATION:
Brown v. Canada
    (Attorney General), 2013 ONCA 18

DATE: 20130117

DOCKET: C55475

Rosenberg, Gillese and Tulloch JJ.A.

BETWEEN

Marcia Brown and Robert Commanda

Plaintiffs (Appellants)

and

The Attorney General of Canada

Defendant (Respondent)

Jeffery Wilson and Morris Cooper, for the appellants

Owen D. Young, Paul J. Evraire, Q.C., and Michael W. Bader,
    Q.C., for the respondent

Heard: October 25, 2012

On appeal from the order of the Divisional Court
    (Cunningham A.C.J.S.C., Pardu and Mulligan JJ.), dated December 28, 2011, with
    reasons reported at 2011 ONSC 7712, setting aside the order of Justice Paul M.
    Perell of the Superior Court of Justice, dated May 26, 2010, with reasons
    reported at (2010), 102 O.R. (3d) 493.

Rosenberg
    J.A.:

[1]

The appellants, plaintiffs in a proposed class proceeding, appeal from
    the order of the Divisional Court that set aside the conditional certification
    of the class action by Perell J. and ordered that the certification motion be
    brought before another judge. The appellants also appeal from the order of the
    Divisional Court awarding costs of both the motion for leave and the appeal
    before the Divisional Court in the amount of $25,000.

[2]

For the following reasons, I would allow the appeal only to the extent
    of quashing the costs order made by the Divisional Court.

Outline of the proposed class proceeding

[3]

The proposed class proceeding arises out of a practice in Ontario
    between 1965 and 1984 in which welfare authorities removed Aboriginal children
    from their families and communities and, in accordance with court orders,
    placed them with non-Aboriginal families. In 1965, Canada and Ontario signed
    the Canada-Ontario Welfare Services Agreement. Under the Agreement, Ontario
    assumed responsibility for providing child welfare services for certain Aboriginal
    children with funds provided by the federal Crown. The welfare services to be
    provided included the protection and care of neglected children, the
    protection of children born out of wedlock and adoption services provided under
    the
Child Welfare Act
, R.S.O. 1960, c. 53. At the time, the
Child
    Welfare Act, 1965
, S.O. 1965, c. 14, did not require the Crown or the
    courts to take into account the Aboriginal status of the children in making
    decisions about taking children into care and placing them for adoption. That
    changed in 1984 as a result of the
Child and Family Services Act, 1984
,
    S.O. 1984, c. 55, which expressly made aboriginality a factor in provincial
    child welfare practice and required the court to place an Aboriginal child with
    a member of the childs extended family, a member of the childs band or native
    community, or another Indian or native family, unless there was a substantial
    reason for placing the child elsewhere (s. 53(5)).

[4]

The plaintiffs allege that during this 19 year period, some 16,000 Aboriginal
    children were removed from their families and communities and thus lost contact
    with their Aboriginal cultural identity. The plaintiffs claim that they lost
    their language, culture, customs and heritage, as well as any benefits they
    might have as status Indians under the
Indian Act
, R.S.C. 1985, c. I-5.

[5]

In the proposed class proceeding, the appellants did not bring action
    against Ontario, which administered the legislation, but Canada, which they allege
    wrongfully delegated its exclusive responsibility as guardian, trustee,
    protector, and fiduciary of Aboriginal persons by entering into the 1965
    Agreement. As originally framed, the action alleged a deliberate program of
    identity genocide.

[6]

The central claim against the respondent is that it committed various
    actionable wrongs because it entered into the 1965 Agreement with the province.
    This claim is fundamental to all of the pleaded causes of action, the
    identification of the class, the identification of the common issues, whether
    the appellants qualify as representative plaintiffs and whether a class
    proceeding would be the preferable procedure. In other words, the claim is
    fundamental to all of the requirements for certification in s. 5(1) of the
Class
    Proceedings Act, 1992
, S.O. 1992, c. 6.

[7]

This appeal arises out of the reasons of Perell J., the case management judge,
    following a motion to certify the class proceeding and a motion brought by the
    respondent on the final day of argument of the certification motion to have the
    action dismissed under rule 21.01(1) of the
Rules of Civil Procedure
,
    R.R.O. 1990, Reg. 194, as disclosing no reasonable cause of action:
Brown
    v. Canada (Attorney General)
(2010), 102 O.R. (3d) 493.

THE REASONS OF THE CASE MANAGEMENT JUDGE

Disclosure of Causes of Action  s. 5(1)(a)
    of the
Class Proceedings Act, 1992

[8]

The appellants original statement of claim, even with the particulars
    delivered by the appellants, was not drafted in a way that allowed for the easy
    identification of causes of action. In considering whether the statement of
    claim disclosed a cause of action as required for certification under s.
    5(1)(a) of the
Class Proceedings Act, 1992
and the Rule 21 motion, the
    case management judge identified five proposed causes of action. In doing so,
    he sometimes resorted to phrases such as it is not entirely clear from the
    statement of claim, given the vagueness of the statement of claim. In the
    result, the case management judge found that none of the pleaded causes of action
    met the minimal plain and obvious test for disclosing a cause of action from
Hunt
    v. Carey Canada Inc.
, [1990] 2 S.C.R. 959. Each of the proposed causes of
    action, as pleaded, had a problem or fatal flaw that precluded certification. The
    case management judges reasons for that finding can be summarized as follows.

[9]

The case management judge identified five causes of action pleaded by
    the appellants. First, he found that the appellants pleaded an independent
    cause of action based on the honour of the Crown. The case management judge
    held, and the appellants apparently conceded during argument, that there is no
    such independent cause of action.

[10]

The
    second cause of action identified by the case management judges interpretation
    of the statement of claim was the allegation that the federal Crown had
    committed the actionable wrong of identity genocide. The case management
    judge held that identity genocide was not a viable cause of action for two
    reasons. First, the international instruments that may have been the basis for
    such a cause of action have not been implemented as part of Ontarios civil
    law. Second, the act of the federal Crown in signing the 1965 Agreement, which,
    as the case management judge noted at para. 102, is alleged to be the
    predicate wrongdoing, was not an act committed by the federal Crown with the
    intent to destroy an identifiable group of persons or transfer children of a
    group to another group. As he said, at para. 103, the only intent that could be
    identified of the federal Crown in signing the Agreement was the intent to
    exercise the federal spending power to provide financial support to the
    province providing a wide range of welfare services. Without this intent,
    there could not be a cause of action of identity genocide.

[11]

The
    third cause of action identified by the case management judge was breach of Aboriginal
    rights. It seemed to the case management judge that the appellants were claiming
    the respondent violated their Aboriginal right to an identity as an Aboriginal
    person. The case management judge found that this cause of action was at best a
    disguised version of the plea of identity genocide, which he had found was not
    a viable cause of action (at para. 119).

[12]

The
    fourth and fifth causes of action were framed in breach of fiduciary duty and
    negligence. These causes of action deserve some particular consideration
    because it is out of them that the case management judge seems to have found
    the kernels of viable causes of action to support certification. As with the
    other causes of action, these two were based on Canada entering into the 1965
    Agreement with Ontario. The case management judge concluded that though these
    causes of action were not viable, it was not obvious that they would not be viable
    if reframed as a different actionable wrong.

[13]

The
    case management judge held that no viable cause of action could be founded in
    the act of entering into the Agreement. Assuming a fiduciary relationship
    between Aboriginal people and Canada, the case management judge found that there
    could be no fiduciary wrongdoing by the exercise of the federal spending power.
    He noted, at para. 123, that a cause of action based on fiduciary wrongdoing
    entails an element of disloyalty and moral turpitude. The case management judge
    referred to
K.L.B. v. British Columbia
, 2003 SCC 51, [2003] 2 S.C.R.
    403, in which the Supreme Court had held that the province was not liable for
    breach of fiduciary duty to children abused by foster parents because, though
    negligent, the province was not disloyal and had not put its own interests
    ahead of the children. In this case, the case management judge did not see how
    the federal Crown entering into The Canada-Ontario Welfare Services Agreement
    can be characterized as a betrayal of trust or disloyalty (at para. 130).

[14]

The
    case management judge then considered
Blackwater v. Plint
, 2005 SCC
    58, [2005] 3 S.C.R. 3, in which the Supreme Court had similarly dismissed a breach
    of fiduciary duty claim against the federal Crown based on abuse by a teacher
    of students at a residential school. The court upheld the trial judges ruling
    that breach of fiduciary duty was not made out because the Crown did not act
    dishonestly or disloyally. The court declined to address whether a breach of
    fiduciary duty could be sustained on the basis of a breach of fiduciary duty to
    Aboriginal children collectively, which was a basis for liability raised for
    the first time by interveners at the Supreme Court of Canada. The Chief Justice
    described the argument in these terms, at para. 61 of the
Blackwater
decision:

This is the argument that the system of residential schools
    robbed Indian children of their communities, culture and support and placed
    them in environments of abuse. This, it is argued, amounted to dishonest and
    disloyal conduct that violated the government's fiduciary duty to Canada's
    Aboriginal peoples.

[15]

She
    went on to hold, at para. 62, that it would be unfair to rely on material filed
    by the interveners, none of which was filed in the lower courts, and
    inappropriate to deal with the larger argument. Despite the fact that the
    Supreme Court in
Blackwater
had not dealt with the larger argument and
    had found the federal Crown to be a partner in the operation of the residential
    school operated by the United Church of Canada, the case management judge in
    the present case concluded as follows, at para. 134:

Nevertheless, assuming that the federal Crown did have a
    fiduciary relationship with the aboriginal children and assuming that the child
    welfare system in Ontario robbed these children of their communities, culture,
    support, and identity,
in my opinion, it is not plain and obvious that
    there was no breach of fiduciary duty by the federal government when it
    allegedly did nothing to stop the Ontario system from operating in this way or
    when it allegedly did nothing to ameliorate any harmful effects of the child
    welfare scheme or when it did nothing to assure that Indian children were made
    aware of their status as Indians
when they were placed in non-aboriginal
    homes. [Emphasis added.]

[16]

The
    case management judge went on to distinguish a decision of the British Columbia
    Court of Appeal,
Aksidan v. Henley
, 2008 BCCA 43, 291 D.L.R. (4th) 378,
    in which the court had found that the federal Crown was not liable for breach
    of fiduciary duty as a result of an agreement with British Columbia by which
    the province had taken responsibility for educating Aboriginal children. The
    plaintiff children had been sexually abused by a teacher. The case management
    judge distinguished
Aksidan
because there was no suggestion that the
    delegation was unreasonable, [and] there was no basis for alleging that the
    delegation was dishonest or disloyal (at para. 137). Significantly, the case
    management judge also noted that there were no policy reasons why Canada
    should be implicated where control of all aspects of education had been
    reasonably delegated to provincial authorities, and there was no alleged duty
    of care of preserving cultural identity (at para. 137). Despite this, the case
    management judge considered that 
Aksidan
is weaker in rebutting the
    argument that after entering into the agreement, the federal Crown breached a
    fiduciary duty or was negligent by not taking steps to prevent aboriginal
    children from losing their aboriginal identity as a byproduct of Ontarios child
    welfare policies that were being supported by federal funds (at para. 138).

[17]

The
    case management judge also referred to this courts decisions in
Bonaparte
    v. Canada (Attorney General)
(2003), 64 O.R. (3d) 1, and
Cloud v.
    Canada (Attorney General)
(2004), 73 O.R. (3d) 401. He agreed that these
    cases could not be used to support breach of fiduciary duty based upon entering
    into the 1965 Agreement, which was the only basis for liability pleaded. But,
    it was not plain and obvious that these cases

could not be used to
    support the argument that the Federal Crown breached a fiduciary duty or was
    negligent by not taking steps to prevent aboriginal children from losing their
    aboriginal identity as a byproduct of Ontarios actions that were being
    supported by federal funds (at para. 143). As he said, at para. 147, it was
    not plain and obvious that there is no viable (and by viable all I am saying
    is that both the claim and the defence require a trial for a determination of
    their merits) action for breach of fiduciary duty.

[18]

The
    critical passage in the case management judges reasons is as follows, at
    paras. 148-49:

Thus, I conclude that in the case at bar, while it is, in my
    opinion, plain and obvious that the federal Crown's entering into The
    Canada-Ontario Welfare Services Agreement cannot be the basis for an action for
    breach of fiduciary duty, it is, however, not plain and obvious what is the
    answer to the question that I posed at the beginning of these reasons for decision,
    which is:

In Ontario, between December 1, 1965 and December 31, 1984,
    when an aboriginal child was placed in the care of non-aboriginal foster or
    adoptive parents who did not raise the child in accordance with the child's
    aboriginal customs, traditions, and practices, did the federal Crown have and
    breach a fiduciary or common law duty of care to take reasonable steps to
    prevent the aboriginal child from losing his or her aboriginal identity?

Technically speaking, I, therefore, conclude that the current
    pleading fails to plead a cause of action for breach of fiduciary duty and
    should be struck out but with leave to amend to properly plead the material
    facts of a claim of breach of fiduciary duty.

[19]

The
    case management judge reached a similar conclusion with respect to the fifth
    cause of action of negligence. It was plain and obvious that, as pleaded, there
    was no cause of action in negligence based on entering into the 1965 Agreement.
    However, he found that it was not plain and obvious that there could be no
    cause of action in negligence: The negligence claim would be based on what
    Canada knew or ought to have known and what it did or did not do after Ontario
    welfare authorities began placing aboriginal children in non-aboriginal homes
    (at para. 152).

[20]

The
    case management judge concluded his discussion of s. 5(1)(a) of the
Class
    Proceedings Act, 1992
with the following, at para. 154:

I also conclude that subject to amending their statement of
    claim to properly plead the action in negligence and the action for breach of
    fiduciary duty, Ms. Brown and Mr. Commanda have satisfied the first criterion
    for certification of their action as a class action. The fresh as amended claim
    should not include the claims for breach of the honour of the Crown, identity
    genocide of children or aboriginal rights.

Other Elements of s. 5(1) of the
Class
    Proceedings Act, 1992

[21]

The
    case management judge went on to consider the other criteria for certification
    under s. 5(1) of the
Act
. As to the definition of the class (s. 5(1)(b)),
    he noted the many problems with the class as it was identified by the
    appellants. However, those problems, which rested on the causes of action that
    could not succeed, disappeared when the claim was reframed. He then defined the
    appropriate class, at para. 162, as follows:

Aboriginal persons in Ontario between December 1, 1965 and
    December 31, 1984 who were placed in the care of non-aboriginal foster or
    adoptive parents who did not raise the children in accordance with the
    aboriginal person's customs, traditions, and practices.

[22]

It
    should be noted that this class is broader, perhaps much broader, than the
    class defined by the appellants:

Class or class members are aboriginal persons who, as children
    in Ontario, were exposed to the consequences of the Defendant's breach of
    fiduciary obligation, duty of care and protection of aboriginal rights and
    identity genocide between December 1, 1965 to December 31, 1984, excluding
    those who were members of the class in action 00-CV-192059CP (S.C.J.) (the
    Residential Schools Abuse Class Action).

[23]

The
    case management judge then turned to common issues (s. 5(1)(c) of the
Act
).
    Again, he noted the problems identified by the respondent with respect to those
    common objects. However, those problems were tied to the statement of claim as
    pleaded by the appellants. The case management judge held that a suitable
    common issue was found in the cause of action as he had framed it:

In Ontario, between December 1, 1965 and December 31, 1984,
    when an aboriginal child was placed in the care of non-aboriginal foster or
    adoptive parents who did not raise the child in accordance with the child's
    aboriginal customs, traditions, and practices, did the federal Crown have and
    breach a fiduciary or common law duty of care to take reasonable steps to
    prevent the aboriginal child from losing his or her aboriginal identity?

[24]

The
    case management judge found that this definition of common issues was similar
    to the first and second questions that had been originally proposed by the
    appellants:

1.      By
    its conduct in respect of the class during the period so identified above, did
    the Defendant breach any fiduciary duty?

2.      By
    its conduct in respect of the class during the period so identified above, did
    the Defendant breach any duty of care?

[25]

The
    case management judge then considered the question of preferable procedure (s.
    5(1)(d) of the
Act
). He noted that the respondent argued that a class
    proceeding would not be an appropriate way to advance the appellants claims on
    behalf of the class and that the preferable procedure would be a test case.
    However, he held that these arguments are overcome with the reformulated class
    definition and common issue. Interestingly, at para. 185, he described the
    appellants litigation, as amended, in these terms:

In a sense, the litigation of Ms. Browns and Mr. Commandas
    story will be the test case for determining whether the federal Crown committed
    a civil harm.

[26]

Finally,
    the case management judge briefly considered the requirement of a suitable
    representative plaintiff (s. 5(1)(e) of the
Act
) and held, at para.
    195, that based on an amended statement of claim, class definition and common
    issue and putting aside the matter of the litigation plan, the fifth criterion
    for certification is satisfied.

[27]

In
    the result, the case management judge ordered that, conditional upon the
    appellants delivering a properly pleaded fresh as amended statement and the
    court approving a litigation plan, the criteria for certification can be
    satisfied in accordance with the comments above about the definition and the
    common issue. Paragraph 1 of the formal order of the court reflects the
    reasons of the case management judge:

THIS COURT ORDERS THAT, upon the Plaintiffs delivering a Fresh
    as Amended Statement of Claim to plead claims in negligence and for breach of
    fiduciary duty in accordance with the Reasons for Decision herein, and the
    Court approving a revised Litigation Plan, the within action is hereby
    certified as a Class Proceeding under the
Class Proceedings Act, 1992
,

a.       with the Class defined as:

Aboriginal
    persons in Ontario between December 1, 1965 and December 31, 1984, who were
    placed in the care of non-aboriginal foster or adoptive parents, who did not
    raise the children in accordance with the aboriginal persons customs,
    traditions and practices.

b.      and
    with the common issue raised by the claim of the class members being stated as:

In
    Ontario, between December 1, 1965 and December 31, 1984, when an aboriginal
    child was placed in the care of non-aboriginal foster or adoptive parents who
    did not raise the child in accordance with the childs aboriginal customs,
    traditions and practices, did the Federal Crown have and breach a fiduciary or
    common law duty of care to take reasonable steps to prevent the aboriginal
    child from losing his or her aboriginal identity?

THE REASONS OF SWINTON J.

[28]

Swinton
    J. granted the respondent leave to appeal the case management judges order to
    the Divisional Court:
Brown v. Canada (Attorney General)
, 2011 ONCA
    1193, [2011] O.J. No. 940. She read the reasons of the case management judge as
    precluding the respondent from attacking an amended pleading because he had
    already determined that there was a viable cause of action if the pleading was
    amended in accordance with his suggestions. She was of the view that the case
    management judge erred in granting certification, even on a conditional basis,
    without a proper pleading before him and without giving the respondent an
    opportunity to make submissions respecting the elements of s. 5(1) of the
Class
    Proceedings Act, 1992
. In her view, the case management judge should have
    adjourned the certification motion to permit the parties to amend their
    pleadings.

[29]

Swinton
    J. also considered that there was good reason to doubt the correctness of the
    conclusion that the proposed question disclosed a cause of action. The case
    management judge had failed to do the legal analysis necessary to show that
    there was a viable claim for breach of fiduciary duty or negligence. Swinton J.
    described the potential frailties in the causes of action described by the case
    management judge. She also considered that there was good reason to doubt the
    correctness of the case management judges conclusions on the common issues and
    the class definition. She noted, at para. 18, In order to carry out the
    analysis in s. 5(1), it is necessary to have a proper pleading so that the
    motion judge can frame the common issues and the class definition in light of
    the pleading.

THE REASONS OF THE DIVISIONAL COURT

[30]

The
    Divisional Court agreed with Swinton J. that the case management judge erred in
    conditionally certifying the class proceeding:
Brown v. Canada (Attorney
    General)
, 2011 ONSC 7712. The effect of the case management judges order
    was to deprive the respondent of the opportunity to argue that the s. 5(1)
    elements were not satisfied. The Divisional Court also agreed with Swinton J.
    that the case management judge had erred in failing to conduct an analysis to
    determine whether a viable claim existed in either negligence or fiduciary
    duty. As it said, at para. 7, The motions judge concluded that it was not
    plain and obvious that these duties did not exist without considering the
    necessary elements for there to be such duties.

[31]

The
    Divisional Court, at para. 9, explained why it ordered the certification motion
    be brought before another judge, stating:

To appear before Perell J. with these apparently pre-approved
    amendments would be to appeal his determination.

[32]

The
    Divisional Court also held that the case management judges order was not
    appropriate case management.

[33]

Accordingly,
    the Divisional Court ordered that the statement of claim be struck and the
    appellants be granted leave to amend their pleading. It also ordered that the
    certification motion be brought before another judge. Finally, it ordered that
    the respondent was entitled to its costs of the motion for leave and for the
    appeal before the Divisional Court fixed at $25,000, all inclusive.

THE POSITIONS OF THE PARTIES

The Position of the Appellants

[34]

The
    appellants submit that it was open to the case management judge to certify the
    action as a class proceeding conditional upon approval of an amended statement
    of claim. They argue that the order of the case management judge did not
    preclude the respondent from arguing that the action should be dismissed under
    s. 5(1)(a) of the
Act
or in accordance with rule 21.01(1)(b). They
    note that s. 10 of the
Act
expressly contemplates the case management
    judge amending a certification order or decertifying the proceeding.

[35]

The
    appellants argue that the order of the case management judge could be supported
    by s. 12 of the
Act
, which provides as follows:

The court, on the motion of a party or class member, may make
    any order it considers appropriate respecting the conduct of a class proceeding
    to ensure its fair and expeditious determination and, for the purpose, may
    impose such terms on the parties as it considers appropriate.

[36]

The
    appellants submit that the case management judge has a duty to assist in the
    framing of the action and that is what the case management judge did in this
    case. They argue that a case management judge ought to be able to give
    directions as to the nature of the required amended pleadings.

[37]

The
    appellants also submit that the Divisional Court erred in disqualifying the
    case management judge from continuing case management. They rely on the
    provisions of s. 34 of the
Act
:

(1) The same judge shall hear all motions before the
    trial of the common issues.

(2) Where
    a judge who has heard motions under subsection (1) becomes unavailable for any
    reason, the regional senior judge shall assign another judge of the court for
    the purpose.

(3) Unless
    the parties agree otherwise, a judge who hears motions under subsection (1) or
    (2) shall not preside at the trial of the common issues.

[38]

The
    appellants concede that a case management judge would be disqualified from
    continuing with case management if there was a reasonable apprehension of bias,
    but point out that the Divisional Court made no such a finding.

[39]

Finally,
    the appellants argue that the Divisional Court erred in ordering costs of the
    leave motion and of the appeal before the Divisional Court to the respondent
    without considering the terms of s. 31(1) of the
Act
, which provides:

In exercising its discretion with respect to costs under
    subsection 131 (1) of the
Courts of Justice Act
, the court may consider
    whether the class proceeding was a test case, raised a novel point of law or
    involved a matter of public interest.

The Position of the Respondent

[40]

The
    respondent relies on the reasons of Swinton J. and the Divisional Court. It
    accepts that the case management judge could have adjourned the certification
    motion and granted the appellants leave to amend their statement of claim along
    lines suggested in his reasons. The respondent also accepts that it may be
    proper to conditionally certify a class proceeding despite some deficiencies,
    such as deficiencies in the definition of the class and the common issues.
    However, it is not open to a case management judge to conditionally certify a
    class proceeding in the absence of a claim that sets out a viable cause of
    action.

[41]

The
    respondent also agrees with Swinton J. and the Divisional Court that the case
    management judge erred in failing to conduct a proper analysis of whether there
    were viable causes of action in breach of fiduciary duty and negligence.  In
    that respect, the respondent reads the reasons and the order of the case
    management judge as precluding it from arguing anything other than whether the
    amended statement of claim complies with the reasons of the case management
    judge. The reasons and order do not contemplate the respondent arguing that
    there is not a viable cause of action or that the other elements of s. 5(1)
    have not been satisfied.

[42]

The
    respondent supports the order of the Divisional Court that another judge hear
    the certification motion. The respondent notes that the courts order does not
    purport to remove Perell J. from any other aspect of case management. The
    respondent submits that the Divisional Court was entitled to exercise its
    discretion in this way and that the order was justified because the
    respondents right to be heard had been impaired. It submits that allowing the
    case management judge to rehear the certification motion would have the effect
    of the case management judge sitting on appeal of his own order. While it does
    not expressly argue a reasonable apprehension of bias, the respondent does
    argue that the nature of the case management judges reasons creates the
    impression that he had a stake in the outcome of the certification motion.

[43]

Finally,
    the respondent supports the Divisional Courts order on costs, which it says is
    consistent with this courts decision in
Pearson v. Inco Ltd.
(2006), 79
    O.R. (3d) 427.

ANALYSIS

Conditional Certification

[44]

I
    agree with the Divisional Court that the case management judge erred in
    conditionally certifying the class proceeding in the absence of a statement of
    claim that disclosed a cause of action. As this case demonstrates,
    identification of a cause of action is fundamental. It is impossible for the
    defendant to meaningfully respond to an application for certification without
    knowing the cause of action. The definition of the class and the identification
    of the common issues depend upon the nature of the cause of action. As
    McLachlin C.J. wrote in
Hollick v. Toronto (City)
, 2001 SCC 68, [2001]
    3 S.C.R. 158, at para. 16: The question at the certification stage is not
    whether the claim is likely to succeed, but whether the suit is appropriately
    prosecuted as a class action. It is not possible to know whether an action can
    be appropriately prosecuted as a class action without identifying the
    fundamental issue of whether or not there is a cause of action. It is no answer
    that the defendant can bring a motion to decertify the action under s. 10 if
    the action should never have been certified in the first place.

[45]

There
    is no question that class proceedings evolve as they work their way through the
    certification and case management process and that the case management judge
    plays an important role in guiding the evolution of the proceeding. But,
    certifying a class action in the absence of a statement of claim that discloses
    viable causes of action is not case management. Even the power to amend other
    aspects of the claim, such as the proposed common issues, should be exercised
    with caution and restraint:
McCracken v. Canadian National Railway Co.
,
    2012 ONCA 445, 111 O.R. (3d) 745, at para. 144. The courts have recognized that
    there is a distinction between the cause of action requirement for
    certification and the other criteria set out in s. 5(1). The cause of action
    requirement is not dependent upon evidence but is determined on the basis of
    the pleadings and whether it is plain and obvious that the claim cannot
    succeed.  Unless the allegations of fact are patently ridiculous or incapable
    of proof, the facts must be accepted as pleaded for the purpose of determining
    if there is a viable cause of action. The other criteria are evidence-based,
    with the courts applying a some basis in fact test:
McCracken
, at
    paras. 75-80. The defendant cannot respond to the evidence-based criteria in
    the abstract without knowing the cause of action.

[46]

Once
    the case management judge concluded that the statement of claim did not
    disclose a cause of action, it was not open to him to conditionally certify the
    class proceeding. He could have dismissed the motion for certification, adjourned
    the motion for certification under s. 5(4) of the
Act
to give the
    appellants the opportunity to amend their statement of claim, or granted the
    Rule 21 motion and dismissed the action.

[47]

It
    follows that the Divisional Court was correct to allow the appeal from the
    order of the case management judge conditionally certifying the action.

Whether the certification motion should be
    heard by the case management judge

[48]

The
    appellants submit that even if the case management judge erred in granting
    conditional certification, the Divisional Court erred in directing that the new
    certification motion be heard by another judge. The respondent agrees that it
    would have been open to the case management judge to adjourn the certification
    motion and grant leave to amend the statement of claim. It even agrees that it
    would have been open to the case management judge to provide guidance to the
    appellants as to how deficiencies in the claim could be rectified in the amended
    statement of claim. However, the respondent submits that in his reasons
    conditionally certifying the proceeding, the case management judge
    pre-determined whether there was a cause of action. The respondent submits that
    it was deprived of an opportunity to make submissions on whether there was a
    viable cause of action; the only issue left was whether the amended statement
    of claim complied with the reasons of the case management judge.

[49]

The
    appellants submit that, to the contrary, it would have been open to the
    respondent to argue before the case management judge whether the amended
    statement of claim disclosed a viable cause of action. The appellants also
    submit that, in light of s. 34 of the
Act
, it was not open to the
    Divisional Court to, in effect, order the appointment of a new case management
    judge absent a finding that there was a reasonable apprehension of bias.

[50]

In
    one sense, it could be said that the case management judge had not
    predetermined whether there was a viable cause of action. Indeed, the case
    management judge never explicitly stated that there was a viable cause of
    action; rather, he posed a question. He wrote, at paras. 12-13:

The legitimate target or focus of the certifiable class action
    that emerges is that of answering a complex, difficult but largely legal
    question. The question is:

In Ontario, between December 1, 1965 and December 31, 1984,
    when an aboriginal child was placed in the care of non-aboriginal foster or
    adoptive parents who did not raise the child in accordance with the child's
    aboriginal customs, traditions, and practices, did the federal Crown have and
    breach a fiduciary or common law duty of care to take reasonable steps to
    prevent the aboriginal child from losing his or her aboriginal identity?

If this question were answered in the negative at a common
    issues trial, 16,000 potential claims would be dismissed. If this question were
    answered in the positive, then there would have to be individual trials to
    determine whether or not any individual class member can prove identification
    as an aboriginal, causation, damages and the quantum of compensation. Both the
    common issue and the individual issues trials will be difficult, particularly
    the matter of causation, but Ms. Brown and Mr. Commanda and any others like
    them should have their day in court to attempt to prove an entitlement to
    compensation, as should the federal Crown have its day in court to refute the
    allegations made against it.

[51]

However,
    there are many other parts of his reasons that suggest the case management
    judge had determined there was a viable cause of action. I have set out the
    trial judges reasons above at some length. The fact that he dealt at length
    with and distinguished authorities suggesting there was no viable cause of
    action tells in favour of the position taken by the respondent. I note in
    particular his discussion of
Blackwater
,
Aksidan
and
Bonaparte
.
    Perhaps of even greater significance is the case management judges manner of
    dealing with the other pre-requisites for certification in s. 5(1). His findings
    that those other requirements were met must have been based upon a finding that
    there were viable causes of action in negligence and breach of fiduciary duty.

[52]

As
    both Swinton J. and the Divisional Court noted, it is not self-evident that
    there are viable causes of action. The plain and obvious test sets a low
    threshold, but it will still be necessary for a court to determine whether the
    causes of action suggested by the case management judge can pass that test. The
    respondent is entitled to an opportunity to show that the causes of action are
    not viable.

[53]

While
    it was not always the case, I think it can now safely be said that judges
    cannot sit in appeal of their own decisions: see e.g.,
Law Society of Upper
    Canada v. French
, [1975] 2 S.C.R. 767, at pp. 782-83,
per
Spence
    J., at p. 775,
per
Dickson C.J.C., dissenting. In my view, a
    reasonable interpretation of the reasons of the case management judge is that
    he had determined that viable causes of action existed as he framed them. It is
    obvious that the case management judge gave very careful consideration to the
    submissions of the parties. And, he may well have thought that the hearing
    afforded the parties ample opportunity to make submissions on breach of
    fiduciary duty and negligence generally. In some respects, it is the poor
    manner in which the causes of action were pleaded by the appellants that has
    led to this difficulty. However, the causes of action as framed by the case
    management judge are so radically different from the way they were pleaded in
    the statement of claim that I do not think it can be safely said that the
    respondent had an adequate opportunity to respond. To now give the respondent
    that opportunity before the same judge would, as the Divisional Court found,
    result in the case management judge sitting in review of his own decision.

[54]

The
    appellants effectively concede that the respondent has not had an opportunity
    to make submissions on whether the causes of action in breach of fiduciary duty
    and negligence, as framed by the case management judge, are viable. Their
    position is that it is still open to the respondent to make those submissions
    to the case management judge. As I have said, in my view, a reasonable
    interpretation of the case management judges reasons is that he has already
    determined that issue. It is not appropriate to require the respondent to
    return to the same judge unless the statute requires it to do so, the issue to
    which I now turn.

[55]

As
    I have indicated, the appellants rely upon s. 34(1) of the
Act
, which
    provides that the same judge shall hear all motions before the trial of the
    common issues. Notwithstanding s. 34(1), the appellants concede that if there
    was a finding of a reasonable apprehension of bias, the case management judge
    could not continue to hear motions in the case. Section 34(2) contemplates that
    a case management judge may not be able to continue to hear motions in a case. It
    provides that the regional senior judge shall assign another judge where the
    case management judge becomes unavailable for any reason. That subsection contains
    the broadest possible terms and, in my view, does not simply contemplate
    unavailability due to illness or death.  The phrase for any reason is wide
    enough to include circumstances in which the principles of natural justice
    preclude the judge continuing with the case. The Supreme Court of Canada in
Law
    Society of Upper Canada v. French
, at pp. 783-84,
per
Spence J., held
    that the principle of natural justice that no one should be a judge in their
    own cause does not apply where the legislature has implicitly accepted such a
    duplication of function. In my view, when s. 34(1) is read with the proviso in
    s. 34(2), the legislature has not sanctioned an exception to this principle of
    natural justice.

[56]

I
    would, however, slightly vary the order of the Divisional Court in order to
    comply with s. 34(2). Instead of ordering the motion for certification to be
    brought before a judge other than the Honourable Justice Perell, the order
    should specify:

THIS COURT ORDERS AND DIRECTS that the plaintiffs motion for
    certification of the action as a class proceeding based on the amended
    Statement of Claim is to be brought before and heard by another judge as
    assigned by the regional senior judge.

[57]

Finally,
    as worded, it is only the further certification motion that is to be heard by
    another judge.  While I think that order is consistent with s. 34(2), it will
    be for Perell J. to decide whether or not he should hear further motions if the
    action is certified. It may be more efficient for the new judge to hear all
    further motions. Having the same judge continue the case management will also
    provide the necessary continuity that is so important in achieving the
    objective of access to justice.

Costs

[58]

The
    Divisional Court gave no reasons for its decision with respect to costs of the
    leave application and the appeal to the Divisional Court. Section 31(1) of the
Act
provides that a court, in exercising its discretion in fixing costs, may
    consider whether the class proceeding was a test case, raised a novel point of
    law or involved a matter of public interest. In addition, this court in
Pearson
has provided a list of principles and factors as further guidance in fixing
    costs of a certification motion,

at para. 13:

(1)   Ontario, unlike other class proceedings jurisdictions
    such as British Columbia, has not sought to interfere with the normal rule that
    costs will ordinarily follow the event.

(2)   The costs must reflect what is fair and reasonable.

(3)   The costs should, if possible, reflect costs awards made
    in closely comparable cases, recognizing that comparisons will rarely provide
    firm guidance.

(4)   A motion for certification is a vital step in the
    proceeding and the parties expect to devote substantial resources to
    prosecuting and defending the motion.

(5)   The costs expectations of the parties can be determined
    by the amount of costs that an unsuccessful party could reasonably expect to
    pay.

(6) The views of the motion judge concerning the complexity of
    the issues and what is fair and reasonable.

(7)   The case raised an issue of public importance.

(8) A fundamental object of the [
Act
] is to provide
    enhanced access to justice.

(9)   The appellants claim substantially evolved from the
    claim brought before the motion judge. [Citations omitted.]

[59]

This
    case involves all three factors mentioned in s. 31(1). It is in the nature of a
    test case and raises novel points of law. The treatment of Aboriginal children
    in Ontarios child welfare system and Canadas responsibility for what occurred
    are matters of public interest. In my view, the significance of those factors
    in this case and the importance of access to justice require some moderation of
    the normal rule that costs follow the event. Despite the broad discretion given
    to courts in fixing costs, it was an error in principle not to consider the
    legislative factors set out in s. 31(1) of the
Act
. Though s. 31(1)
    does not replace the courts discretion, these factors, where they apply,
    should be given significance:
Pearson
, at para. 11;
Ruffolo v. Sun
    Life Assurance Co. of Canada
, 2009 ONCA 274, 95 O.R. (3d) 709, at para.
    29;
Caputo v. Imperial Tobacco Ltd.
(2005), 74 O.R. (3d) 728 (S.C.),
    at para. 32. Given those considerations, I would not make any order for costs
    of the motion for leave to appeal or the appeal to the Divisional Court.

DISPOSITION

[60]

Accordingly,
    the appeal is dismissed subject to the minor variation of the order of the
    Divisional Court and to quashing the Divisional Courts cost order. If the
    parties cannot agree on costs of the appeal and the motion for leave in this
    court, they may make brief written submissions.

Released:
MR January 17, 2013

M.
    Rosenberg J.A.

I
    agree E.E. Gillese J.A.

I
    agree Tulloch J.A.


